DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 20 and 22 are drawn to an anti-ligature lock. However, the claim fails to provide how the lock can perform the “anti-ligature” limitation. Correction is required.

Claims 10 and 20 require the following:

    PNG
    media_image1.png
    557
    666
    media_image1.png
    Greyscale

At the instant, it is unclear what it the invention claimed here.
First, it is unclear what is the “cylindrical base portion” claimed here since the specification fails to define it.
Second, the claim requires that the connector adapter comprises a female portion, a male portion and a spindle. However, it is unclear what is the male portion claimed here in this claim, since the specification defines the male portion as element 60, which is actually the spindle. So, it is unclear what is really claimed. 
Therefore, in order to continue with the examination, a very broad interpretation will be given to the claim. Correction is required.


As to claim 18, the term “at least one resilient member” is indefinite since the term implies that there is more than 2 springs, which has no basis in the application. Therefore, the term “at least one” will not be considered. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-12, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,404,284 to Stendal in view of US Pat No 8,534,723 to Berger.

    PNG
    media_image2.png
    962
    1697
    media_image2.png
    Greyscale

Stendal discloses a lock that comprises a locking mechanism (at 7) for retracting a latch (7); a handle (17) and a connector.
The connector comprises a female portion (61) having an opening (69) with walls elongated in a direction normal to the axis, and a male portion (71) extending within the female portion opening and defining a neutral position.
Wherein during partial rotation in either direction, the projections will not contact the walls. After further rotation, the projections are configured to contact the walls for driving engagement between the two to enable the handle to operate the latch.

First, Stendal fails to disclose the inside of the lock mechanism so as to disclose a hub. At the instant, the device described by Stendal is capable of having a hub, in order to operate and move the latch.

    PNG
    media_image3.png
    534
    1720
    media_image3.png
    Greyscale

Berger teaches that it is well known in the art to provide a hub (33a, 33b) to transmit movement of a handle to the latch.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the assembly described by Stendal with a hub, as taught by Berger, in order to transmit movement of a handle to the latch.

Second, Stendal fails to disclose that the lock comprises an anti-ligature feature.
Berger teaches that it is well known in the art to shape the handle so as to prevent ligature.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the handle described by Stendal shaped certain way in order to prevent anyone to commit suicide.

Claims 2-5, 7, 8, 13, 14, 18, 19, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,404,284 to Stendal in view of US Pat No 8,534,723 to Berger and further in view of US Pat No 2,729,485 to Schlage.
Stendal, as modified by Bergel, fails to disclose that the assembly further comprises 1st and 2nd resilient member, i.e. spring, to bias the handle to the neutral position. Stendal only illustrates that the handle has a neutral position (solid lines in figs 1b and 1c).

    PNG
    media_image4.png
    557
    1278
    media_image4.png
    Greyscale

Schlage teaches that it is well known in the art to provide resilient members as a spring (66), positioned in a cartridge, to bias a handle (28) to a neutral position.
The cartridge comprises a cartridge housing (51) defining an arcuate channel (52), a bias fastener (44) and a cartridge housing plate (61).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the assembly described by Stendal, as modified by Berger, with resilient members, as taught by Schlage, in order to automatically move return the handle to the neutral position.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,404,284 to Stendal in view of US Pat No 8,534,723 to Berger, US Pat No 2,729,485 to Schlage and further in view of DE 102005001445 to Althaus et al (Althaus).
Stendal, as modified by Berger and Schlage, fails to disclose the use of end caps at the end of the springs for aid in the compression of the spring against the bias fastener.

    PNG
    media_image5.png
    589
    774
    media_image5.png
    Greyscale

Althaus teaches that it is well known in the art to provide end caps (12) at the ends of a spring (8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the springs described by Stendal, as modified by Berger and Schlage, with end caps, as taught by Althaus, in order to aid in the compression of the spring against the bias fastener.




Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 will also be allowed since the claim depends from claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/Carlos Lugo/
Primary Examiner
Art Unit 3675



February 17, 2022